DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to Applicant’s amendment in which claims 1, 39, 44, and 52 have been amended, and claims 21-22, 24-25, 27-35, 37-39, 44-48, 52, 54 and 56 remain pending.
Claim Objections
Claim 33 is objected to because of the following informalities:  
Claim 33 recites the limitation “a forefoot region of the sole” in lines 11-12. Claim 33 previously recites a forefoot region of the sole in line 9. It appears that the limitation of lines 11-12 should --the forefoot region of the sole-- to clarify that the same region is recited.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21, 22, 24, 25, 27-35, 37-39, and 44-48, 52, and 54 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Litchfield et al. (US 2010/0251565), herein Litchfield.
Regarding claim 21, Litchfield discloses a sole comprising: an insole (insole); an upper sole (midsole 3622) disposed below the insole, the upper sole comprising a base (upper portion of midsole 3622) and a rim portion (lower downwardly extending portion forming cavities 3786); a pod assembly (resilient inserts 3602, 3604) disposed below the base and coupled to the base, wherein the pod 
Regarding claim 22, Litchfield discloses that the bladder is disposed along a central longitudinal axis of the sole (wherein at least the connecting passages 3818, 3988 of the bladder extend along a central longitudinal axis of the sole; Fig. 37-39).
Regarding claims 24 and 54, Litchfield discloses that the bladder extends from the lateral side of the sole to the medial side of the sole (Fig. 37).
Regarding claims 25 and 35, Litchfield discloses that the bladder is further filled with ambient or pressurized air (paragraphs 0085, 0147).
Regarding claim 27, Litchfield discloses that the bladder comprises a plurality of pods (chambers 3710-3715, 3780, 3782, 3784, 3786) and one or more passageways (connecting passages 3818, 3988) fluidly connecting the plurality of pods (paragraph 0143; Fig. 37).
Regarding claim 28, Litchfield discloses that the base comprises a top surface for accommodating a wearer's foot and a bottom surface coupled to the bladder (Fig. 37).

Regarding claims 30 and 34, Litchfield discloses that the base is comprised of a foam material (paragraph 0077).
Regarding claim 31, Litchfield discloses that the outsole covers a bottom portion of the bladder and comprises a ground contacting surface (Fig. 37).
Regarding claim 32, Litchfield discloses that the outsole is comprised of a wear-resistant material selected from a group consisting of a natural rubber, a synthetic rubber, a thermoplastic polyurethane, a wear-resistant foam, or a combination thereof (paragraph 0077).
Regarding claim 33, Litchfield discloses a sole comprising: a base; and a pod assembly disposed below the base, the pod assembly comprising a pod strip, wherein the pod strip comprises a plurality of pods spatially separated and fluidly connected in series, and wherein the plurality of pods are filled with a plurality of foam particles configured to flow within the plurality of pods in response to an application of force against a wearer's foot (as discussed regarding claims 21 and 27 above), wherein the pod strip extends along a forefoot region (forward portion of sole), an arch region (central portion of sole), and a heel region (rear portion of sole) of the sole (Fig. 36, 37), wherein the plurality of pods include at least one pod disposed entirely within the forefoot region of the sole (chambers 3710-3713), at least one pod disposed entirely within the arch region of the sole (chambers 3714-3715), and at least one pod disposed entirely within the heel region of the sole (chambers 3780, 3782, 3784, 3786), wherein the base comprises a top surface for accommodating the wearer's foot, a bottom surface, and a plurality of hubs (cavities 3786) formed along the bottom surface and receiving a top portion of a corresponding pod (paragraph 0148; Fig. 37).
Regarding claim 37, Litchfield discloses an outsole (outsole 3636) disposed below the pod assembly and coupled to the pod assembly.

Regarding claim 39, Litchfield discloses that the pod strip comprises a first pod strip extending from a heel region of the sole to a forefoot region of the sole along a lateral side of the sole (paragraph 0143, lines 19-21; Fig. 37).
Regarding claim 44, Litchfield discloses a sole comprising: an upper sole (midsole 3622) for accommodating a wearer's foot; and a hollow bladder (resilient inserts 3602, 3604) coupled to the upper sole and extending below the upper sole such that the bladder forms an exposed sidewall of the sole (Fig. 36), wherein the bladder is filled with a plurality of foam particles configured to flow within the bladder in response to an application of force against the wearer's foot, wherein the bladder extends from a heel region of the sole to a forefoot region of the sole along a central longitudinal axis of the sole (wherein at least the connecting passages 3818, 3988 of the bladder extend along a central longitudinal axis of the sole; Fig. 37-39), wherein the bladder comprises a pod (resilient insert 3602) extending from a medial side of the sole to a lateral side of the sole, the pod having a first outer edge that is visible on the medial side of the sole and a second outer edge that is visible on the lateral side of the sole (Fig. 36, 37), wherein the pod comprises a continuous surface (extending along chamber 3782, passage 3988, and chamber 3784; Fig. 39) extending from the first outer edge to the second outer edge.
Regarding claim 45, Litchfield discloses that the bladder is comprised of a polymer material (such as a thermoplastic elastomer).
Regarding claim 46, Litchfield discloses a lower sole (outsole 3636) disposed below the bladder and coupled to the bladder.
Regarding claim 47, Litchfield discloses that the lower sole covers a bottom portion of the bladder and comprises a ground contacting surface (Fig. 36, 37).

Regarding claim 52, Litchfield discloses a sole comprising: an insole (insole); an upper sole disposed below the insole, the upper sole comprising a base and a rim portion; a hollow bladder disposed below the base and comprised of a polymer material; an outsole disposed below the bladder and configured to contact the ground; and a plurality of foam particles disposed within the bladder (as discussed regarding claim 21 above), wherein the bladder comprises: a top surface coupled to the base, a bottom surface coupled to the outsole, and a plurality of walls extending from the top surface to the bottom surface of the bladder, wherein the plurality of walls have a first outer edge exposed on a medial side of the sole and a second outer edge exposed on a lateral side of the sole such that the first outer edge and the second outer edge form a portion of a sidewall of the sole, wherein the bottom surface  extends from the first outer edge to the second outer edge (along chamber 3782, passage 3988, and chamber 3784; Fig. 39), wherein the plurality of walls define a plurality of compartments fluidly connected in series (by connecting passages 3818, 3988; Fig. 36, 37), wherein the plurality of foam particles are configured to flow within the bladder along the plurality of compartments and the passageway in response to an application of force against the wearer's foot, wherein the bladder extends from a heel region of the sole to a forefoot region of the sole (Fig. 36, 37), wherein the base extends from the heel region of the sole to the forefoot region of the sole (Fig. 36, 37), the rim portion is disposed on the base and extends around the bladder (wherein the cavities 3786 cradle a portion of the pod assembly). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Litchfield, as applied to claim 52.
Regarding claim 56, Litchfield appears to show that the plurality of compartments disposed in the heel region of the sole define a larger volume that the plurality of compartments disposed in the forefoot region of the sole (see Fig. 37-39), but does not disclose the specific volume of the compartments. It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the plurality of compartments disposed in the heel region of the sole with a larger volume than the plurality of compartments disposed in the forefoot region of the sole in order to vary the cushioning properties along the length of the sole, providing increased cushioning in the heel region and increased flexibility in the forefoot region.
Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive. 
Applicant argues that Litchfield fails to disclose or suggest a pod having a continuous surface extending from the first outer edge to the second outer edge. Applicant further argues that the heel resilient insert 3602 includes four discrete chambers that are spatially separated from each other, and none of the chambers has an outer edge exposed on the medial side and the lateral side. However, the connecting passage 3988 is a part of the resilient insert 3602, so the resilient insert as a whole (including both the chambers and passages, which are all in fluid communication with each other) does have a continuous surface extending from the first outer edge to the second outer edge (extending along chamber 3782, passage 3988, and chamber 3784), as clearly seen in Fig. 39. 
Applicant argues that Litchfield is devoid of any disclosure or suggestion of disposing chambers 3714 and 3715 entirely within the arch region. However, inasmuch as Applicant has defined “arch region” within the claims, chambers 3714 and 3715 are entirely within the arch region. These chambers are located entirely within a central portion of the sole, as clearly seen in Fig. 36 and 37. Although Litchfield . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/Primary Examiner, Art Unit 3732